DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-69 are cancelled.
Claims 70-90 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 89-90 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 89, claim 89 recites, “the frame member” in the second to last line.  There is insufficient antecedent basis for this limitation in the claims.  It appears this language refers to “the first frame member” and will be interpreted as such.
Re claim 90, claim 90 recites, “its” in the last line.  Numerous elements are previously introduced and thus, it is unclear as to which this language refers.  It appears this language refers to “the seal-receiving channel first counterpart or the seal-receiving channel second counterpart” and will be interpreted as such.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1, 2) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 88-90 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Esnault (US 5,133,108).
Re claim 88, Esnault discloses a window assembly (Fig .1, Col 3 line 54), comprising: 
a first frame member (1, 2) that includes: 	
a seal-receiving channel first counterpart (L1); 
an exterior wall (see examiner comments), the exterior wall (see examiner comments) of the first frame member (1, 2) including a first portion (A1) and a second portion (the top wall defining 2a at 11b) that are coplanar and parallel to one another (Fig. 2) and bounding the seal-receiving channel first counterpart (L1); 
an interior wall (16) that is disposed on an opposite side (Fig. 1) of the first frame member (1, 2() relative to the exterior wall (see examiner comments); and 
a pane-receiving space (between P1 and 16), defined by the interior wall (16), that is configured to receive a glass pane (the space is capable of receiving a glass pane, as the mullion is used for a glazed window as described in Col 3 line 54); 
a second frame member (3) that includes: 
a seal-receiving channel second counterpart (L2); 
an exterior wall (see examiner comments), the exterior wall (see examiner comments) of the second frame member (3) including a first portion (A2) and a second portion (the same portion as A2 to the right of L2) that are coplanar and parallel to one another (Fig. 2) and bounding the seal- receiving channel second counterpart (L2); 
an interior wall (17) that is disposed on an opposite side (Fig. 1) of the second frame member (3) relative to the exterior wall (see examiner comments); and 
a pane-receiving space (between P2 and 17), defined by the interior wall (17), that is configured to receive a glass pane (the space is capable of receiving a glass pane, as the mullion is used for a glazed window as described in Col 3 line 54); 
wherein the first (1, 2) and second frame members (3) are co-operatively configured (Fig. 1) such that, while the exterior wall (see examiner comments) of the first frame member (1, 2) is disposed opposite to (Fig. 1) the exterior wall (see examiner comments) of the second frame member (3), a seal-receiving channel (L1/L2) is defined by at least the first (L1) and second counterparts (L2); and 
wherein when the first frame member (1, 2) and the second frame member (3) are connected (Fig. 2), the first and second portions (A1, at 11b) of the exterior wall (see examiner comments) of the first frame member (1, 2) are opposed and parallel to (Fig. 2) the first and second portions (A2, and A2 to the right of L2) of the exterior wall (see examiner comments) of the second frame member (3), and
a seal (4) that is disposed in the seal-receiving channel (L1/L2).
Re claim 89, Esnault discloses a window frame assembly (Fig. 1-2) comprising:
a first frame member (1, 2), and an adjacent frame member (3); 
a seal-receiving channel counterpart (L1) carried by the first frame member (1, 2) that is configured to be disposed in opposition to a seal-receiving channel counterpart (L2) carried by the adjacent frame member (3), and a seal-receiving channel (L1/L2) defined when the first frame member (1, 2) and the adjacent frame member (3) are joined (Fig. 2), the seal-receiving channel (L1/L2) being configured for disposition of a seal (4) disposed therein (Fig. 1-2); 
wherein, while the seal-receiving channel counterpart (L1) of the first frame member (1, 2) is disposed in opposition to (Fig. 2) the seal-receiving channel counterpart (L2) of the adjacent frame member (3), the seal-receiving channel (L1/L2) is fully defined (as no wall contact is required) by at least the seal-receiving channel counterpart (L1) of the frame member (1, 2) and the seal-receiving channel counterpart (L2) of the adjacent frame member (3).
Re claim 90, Esnault discloses the window assembly of claim 88, wherein at least one of the seal-receiving channel first counterpart (L1) or the seal-receiving channel second counterpart (L2) is a recess (Fig. 1) defined on its corresponding exterior wall (A2 / wall to the right of L2 corresponding to A2, and A1 / the wall of 11b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 70-87 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esnault (US 5,133,108) in view of Fetting et al (“Fetting”) (US 2017/0074029).
Re claim 70, Esnault discloses a window assembly (Fig .1, Col 3 line 54), comprising: 
a first frame member (1, 2) that includes: 	
a seal-receiving channel first counterpart (L1); 
an exterior wall (see examiner comments) the exterior wall (see examiner comments) of the first frame member (1, 2) including a first portion (A1) and a second portion (the top wall defining 2a at 11b) that are coplanar and parallel to one another (Fig. 2) and bounding the seal-receiving channel first counterpart (L1); 
an interior wall (16) that is disposed on an opposite side (Fig. 1) of the first frame member (1, 2) relative to the exterior wall (see examiner comments); and 
a pane-receiving space (between P1 and 16), defined by the interior wall (16), that is configured to receive a glass pane (the space is capable of receiving a glass pane, as the mullion is used for a glazed window as described in Col 3 line 54); 
a second frame member (3) that includes: 
a seal-receiving channel second counterpart (L2); 
an exterior wall (see examiner comments) the exterior wall (see examiner comments) of the second frame member (3) including a first portion (A2) and a second portion (the same portion as A2 to the right of L2) that are coplanar and parallel to one another (Fig. 2) and bounding the seal- receiving channel second counterpart (L2); 
an interior wall (17) that is disposed on an opposite side (Fig. 1) of the second frame member (3) relative to the exterior wall (see examiner comments); and 
a pane-receiving space (between P2 and 17), defined by the interior wall (17), that is configured to receive a glass pane (the space is capable of receiving a glass pane, as the mullion is used for a glazed window as described in Col 3 line 54); 
wherein: 
the first (1, 2) and second frame members (3) are co-operatively configured (Fig. 1) such that, while the exterior wall (see examiner comments) of the first frame member (1, 2) is disposed opposite to (Fig. 1) the exterior wall (see examiner comments) of the second frame member (3), a seal-receiving channel (L1/L2) is defined by at least the first (L1) and second counterparts (L2); 
wherein when the first frame member (1, 2) and the second frame member (3) are connected (Fig. 2), the first and second portions (A1, at 11b) of the exterior wall (see examiner comments) of the first frame member (1, 2) are opposed and parallel to (Fig. 2) the first and second portions (A2, and A2 to the right of L2) of the exterior wall (see examiner comments) of the second frame member (3); and
the seal-receiving channel (L1/L2) is configured for disposition of a seal (4 Claim 14) therein (Fig. 1), 
but fails to disclose a kit.
However, Fetting discloses a kit ([0030]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the window assembly of Esnault to be a kit as disclosed by Fetting in order to simplify shipping and transportation by allowing transport of individual pieces instead of an assembled product, or to allow for simpler maintenance by allowing removal and/or replacement of individual pieces.  In addition, kits are very well known and common in the art.  
Re claim 71, Esnault as modified discloses the kit of claim 70, wherein the disposition of the first frame member (1, 2) opposite to the second frame member (3), with effect that the definition of the seal-receiving channel (L1/L2) is effected, is such that the seal-receiving channel first counterpart (L1) is disposed in alignment with (Fig. 2) the seal-receiving channel second counterpart (L2).
Re claim 72, Esnault as modified discloses the kit of claim 70, wherein: the first (1, 2) and second frame members (3) are further co-operatively configured (Fig. 1, Fig. 2) such that, while: (i) the exterior wall (see examiner comments) of the first frame member (1, 2) is disposed opposite to (Fig. 2) the exterior wall (see examiner comments) of the second frame member (3) such that the definition of the seal-receiving channel (L1/L2) is effected, (ii) the seal-receiving channel first counterpart (L1) of the first frame member (1, 2) and the seal-receiving channel second counterpart (L2) of the second frame member (3) are disposed in a sealing interface-defining proximity (Fig. 2), and (iii) the seal (4) is disposed in the seal-receiving channel (L1/L2): a sealing interface (Fig. 2) is established between the first (1, 2) and second frame members (3).
Re claim 73, Esnault as modified discloses the kit of claim 70, wherein: the first (1, 2) and second frame members (3) are further co-operatively configured (Fig. 1, Fig. 2) such that, while: (i) the exterior wall (see examiner comments) of the first frame member (1, 2) is disposed opposite to (Fig. 2) the exterior wall (see examiner comments) of the second frame member (3) such that the definition of the seal-receiving channel (L1/L2) is effected, (ii) the seal (4) is disposed in the seal-receiving channel (L1/L2), (iii) the seal (4) includes a deformable portion (14a, 15a, 13) configured for deformation (Fig. 2) in response to compression of the seal (4); and (iv) the seal-receiving channel first counterpart (L1) of the first frame member (1, 2) and the seal-receiving channel second counterpart (L2) of the second frame member (3) are disposed in a sealing interface-defining proximity (Fig. 2): compressing of the seal (4) is effected to define a compressed seal (Fig. 2, 4) such that a sealing interface is established (Fig. 2).
Re claim 74, Esnault as modified discloses the kit of claim 73, the seal-receiving channel (L1/L2) is configured to receive the deformable portion (14a, 15a, 13) of the compressed seal (4, Fig. 2).
Re claim 75, Esnault as modified discloses the kit of claim 72, wherein: the first frame member (1, 2) and the second frame member (3) are further co-operatively configured such that (Fig. 2), while the sealing interface (Fig. 2) is established, the exterior wall (see examiner comments) of the first frame member (1, 2) and the exterior wall (see examiner comments) of the second frame member (3) are disposed in an abutting relationship (Fig. 2, see examiner comments).
Re claim 76, Esnault as modified discloses the kit of claim 72, wherein: the defining of the sealing interface (Fig. 2) is effected between the seal (4), the seal-receiving channel first counterpart (L1) of the first frame member (1, 2), and the seal-receiving channel second counterpart (L2) of the second frame member (3).
Re claim 77, Esnault as modified discloses the kit of claim 72, wherein: while the seal-receiving channel first counterpart (L1) of the first frame member (1, 2) and the seal-receiving channel second counterpart (L2) of the second frame member (3) are disposed in the sealing interface-defining proximity (Fig. 2), the first frame member (1, 2) and the second frame member (3) are connectable (Fig. 2).
Re claim 78, Esnault as modified discloses the kit of claim 70, wherein the seal-receiving channel first counterpart (L1) of the seal-receiving channel (L1/L2) is a recess (Fig. 1) defined on the exterior wall (see examiner comments) of the first frame member (1, 2).
Re claim 79, Esnault as modified discloses the kit of claim 78, wherein a surface (surface of that defined in the examiner comments) of the exterior wall (see examiner comments) of the first frame member (1, 2) defines a normal axis (Fig. 2, any axis thereof), and the seal-receiving channel first counterpart (L1) defines a longitudinal axis (Fig. 2) that is disposed at an acute angle between 0 degrees and 45 degrees (Fig. 2) relative to the normal axis (as defined above) defined by the surface of the exterior wall (see examiner comments) of the first frame member (1, 2).
Re claim 80, Esnault as modified discloses the kit of claim 70, wherein the seal-receiving channel second counterpart (L2) of the seal-receiving channel (L1/L2) is a recess (Fig. 1) defined on the exterior wall (see examiner comments) of the second frame member (3).
Re claim 81, Esnault as modified discloses the kit of claim 78, wherein a surface (surface of that defined in the examiner comments) of the exterior wall (see examiner comments) of the second frame member (3) defines a normal axis (Fig. 2, any axis thereof), and the seal-receiving channel second counterpart (L2) defines a longitudinal axis (Fig. 2) that is disposed at an acute angle between 0 degrees and 45 degrees (Fig. 2) relative to the normal axis (as defined above) defined by the surface of the exterior wall (see examiner comments) of the second frame member (3).
Re claims 82-83, Esnault as modified discloses the kit of claim 70, but fails to disclose wherein the seal-receiving channel first counterpart of the seal-receiving channel has an opening with a width of at least 0.125" [claim 82], and wherein the seal-receiving channel second counterpart of the seal-receiving channel has an opening with a width of at least 0.125" [claim 83].
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Esnault wherein the seal-receiving channel first counterpart of the seal-receiving channel has an opening with a width of at least 0.125" [claim 82], and wherein the seal-receiving channel second counterpart of the seal-receiving channel has an opening with a width of at least 0.125" [claim 83] in order to ensure sufficient sizing to effect a large enough channel to receive a large enough seal to effect sealing between the frame members, reducing the chance of water intrusion and providing greater thermal protection.  In general, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Re claim 84, Esnault as modified discloses the kit of claim 70, wherein: at least one of the seal-receiving channel first counterpart (L1) of the first frame member (1, 2) and the seal-receiving channel second counterpart (L2) of the second frame member (3) includes a slot (L1 and L2 are both slots, as is the space within 1/2/3) for retaining a seal (4) relative to the respective at least one of the first (1, 2) and second frame members (3); and the first (1, 2) and second frame members (3) are further co-operatively configured such that (Fig. 2), while: (i) the exterior wall (see examiner comments) of the first frame member (1, 2) is disposed opposite to (Fig. 2) the exterior wall (see examiner comments) of the second frame member (3) such that the definition of the seal-receiving channel (L1/L2) is effected, (ii) the first counterpart (L1) of the first frame member (1, 2) and the second counterpart (L2) of the second frame member (3) are disposed in a sealing interface-defining proximity (Fig. 2), (iii) the seal (4) is disposed in the seal-receiving channel (L1/L2); and (iv) the retention of the seal (4) is being effected by the slot (L1/L2 both being slots, as is the space within 1/2/3): the sealing interface (Fig. 2) is established between the first (1, 2) and second frame members (3).
Re claim 85, Esnault as modified discloses the kit of claim 70, wherein the first frame member (1, 2) and the second frame member (3) are extruded (as “extruded” is considered product by process, see also Col 2 line 63) lineals (Fig. 2).
It should further be noted that the language “extruded” is considered product-by-process; therefore, determination of patentability is based on the product itself.  See M.P.E.P. §2113.  The patentability of the product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of the same prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695 (Fed. Cir. 1985).
Re claim 86, Esnault as modified discloses the kit of claim 70, wherein the first frame member (1, 2) is a frame member (1, 2) of a first frame (1, 2), and the second frame member (3) is a frame member (3) of a second frame (3).
Re claim 87, Esnault discloses a window assembly (Fig .1, Col 3 line 54), comprising: 
a first frame member (1, 2) that includes: 	
a seal-receiving channel first counterpart (L1); 
an exterior wall (see examiner comments); 
an interior wall (see examiner comments) that is disposed on an opposite side (Fig. 1) of the first frame member (1, 2) relative to the exterior wall (see examiner comments), the interior wall (see examiner comments) of the first frame member (1, 2) being disposed perpendicular relative to a plane (Fig. 2, Fig. 11) of a glass pane (Col 3 line 54 disclosing a window); and 
a second frame member (3) that includes: 
a seal-receiving channel second counterpart (L2); 
an exterior wall (see examiner comments); 
an interior wall (see examiner comments) that is disposed on an opposite side (Fig. 1) of the second frame member (3) relative to the exterior wall (see examiner comments), the interior wall (see examiner comments) of the second frame member (3) being disposed perpendicular relative to a plane (Fig. 2, Fig. 11) of a glass pane (Col 3 line 54 disclosing a window); 	
a glass stop-receiving channel (5, 6), defined by the interior wall (see examiner comments), that is configured to receive a glass stop (5 and 6 are capable of receiving a glass stop);
wherein: 
the first (1, 2) and second frame members (3) are co-operatively configured (Fig. 1) such that, while the exterior wall (see examiner comments) of the first frame member (1, 2) is disposed opposite to (Fig. 1) the exterior wall (see examiner comments) of the second frame member (3), a seal-receiving channel (L1/L2) is defined by at least the first (L1) and second counterparts (L2); and 
the seal-receiving channel (L1/L2) is configured for disposition of a seal (4 Claim 14) therein (Fig. 1), 
but fails to disclose a kit.
However, Fetting discloses a kit ([0030]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the window assembly of Esnault to be a kit as disclosed by Fetting in order to simplify shipping and transportation by allowing transport of individual pieces instead of an assembled product, or to allow for simpler maintenance by allowing removal and/or replacement of individual pieces.  In addition, kits are very well known and common in the art.  
In addition, Sperr discloses the first and second frame members (1/3 of Esnault, see 2 of Sperr) with a glass stop-receiving channel (on 25, into which 33 is received, as well as the channel within 29), defined by the interior wall (29, 25), that is configured to receive a glass stop (33, 34).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the window assembly of Esnault with the first and second frame members with a glass stop-receiving channel, defined by the interior wall, that is configured to receive a glass stop as disclosed by Sperr in order to allow for use of a sealing arrangement between the frame member and panes, preventing air or moisture entering the assembly (Col 3 line 65-Col 4 line 2).
Examiner Comments

    PNG
    media_image1.png
    820
    794
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    911
    822
    media_image2.png
    Greyscale





Response to Arguments 
Claim Rejections 35 USC 112:  Applicant’s argument with respect to the claims rejected under 35 USC 112 is persuasive and rejection of the claims pursuant to 35 USC 112 is hereby withdrawn (for those reasons stated in the previous rejection).
Claim Rejections 35 USC 102:  Applicant’s arguments with respect to all claims have been considered but are not persuasive.  
Regarding claim 88, Applicant argues that on feature 1, elements 1a and A1 are not coplanar.  However, nothing limits the first frame member to be monolithic, and thus, features 1 and 2 in combination can be considered the first frame member.  As noted above, A1 and 11b are coplanar.  Applicant further contends that on section 3, Sax and M2 are not parallel, as pronounced by the curved profile.  However, as interpreted above, A2 and the wall opposite A2 opposite L2 are coplanar and parallel.  These features are identified in the examiner’s comments.  
Applicant further argues that Esnault cannot support a prima facie case of obviousness.  However, claim 88 is not rejected under 35 USC 103, and thus, arguments pertaining to supporting a prima facie case of obviousness are moot.
Applicant’s arguments concerning new claim 90 are addressed in the above rejection.
As such, the prior art meets the claim.  
Regarding claim 89, Applicant argues that feature the cited seal-receiving channel of Esnault is not fully defined because Esnault requires additional feature 2.  As with the above, nothing limits the first frame member to be monolithic, and thus, features 1 and 2 in combination can be considered the first frame member.  Therefore, the prior art meets the claim.  
Claim Rejections 35 USC 103:  Applicant’s arguments with respect to all claims have been considered but are not persuasive.
Regarding claim 70, Applicant argues that claim 70 is allowable for the reasons cited with respect to claim 88.  These arguments are addressed above.  
Applicant’s arguments concerning claims 71-86 are also addressed by the above.  
Regarding claim 87, Applicant argues that Sperr does not (and cannot modify) the primary reference to include a glass stop-receiving channel.  Due to Applicant’s amendments, an alternative interpretation of the interior wall (of Esnault) is identified in the Examiner’s comments, which meets Applicant’s amended language, and also which defines a glass stop receiving channel (5, 6), configured to receive a glass stop (notably, not positively claimed).  Sperr is no longer relied upon in the current rejection.
	Thus, the prior art meets the claim.  

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635